Citation Nr: 1818524	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran's representative has indicated that the Veteran may be entitled to Vocational Rehabilitation assistance.  See Informal Hearing Presentation (January 2018); VA Form 9 (May 2014).  The Agency of Original Jurisdiction (AOJ) should contact the Veteran to inquire as to whether he would like such assistance and, if such assistance is requested, provide the Veteran with the appropriate information.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) (rated as 70-percent disabling); diabetes mellitus type II (rated as 20-percent disabling); right knee instability (10-percent disabling); chondromalacia patella and degenerative joint disease of the right knee (rated as 10-percent disabling); tinnitus (rated as 10-percent disabling); and erectile dysfunction (rated as noncompensable).  His combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities, particularly his PTSD, render him unemployable.  For the following reasons, the Board finds that the claim for a TDIU must be denied.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion regarding unemployability, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60-percent disability, or one 40-percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently in receipt of service connection for PTSD (rated as 70-percent disabling); diabetes mellitus type II (20-percent disabling); right knee instability (10-percent disabling); chondromalacia patella and degenerative joint disease of the right knee (10-percent disabling); tinnitus (10-percent disabling); and erectile dysfunction (noncompensable).  His combined rating for these disabilities is 80 percent.  Consequently, he meets the initial schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).

However, after carefully reviewing the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities have not rendered him unemployable at any point during the appeal period.

The Veteran submitted his formal TDIU application in July 2010.  Therein, he indicated that he last worked full time in 2004 and became too disabled to work in October 2005.  He stated that his PTSD, depression, mood disorder, and "medical" conditions prevented him from securing or following any substantially gainful occupation.  He indicated that he had two years of high school education, with no additional training.

During an August 2010 VA examination for his PTSD, the Veteran reported that he last worked as a cable operator for AT&T, but stopped working when the plant shut down.  The examiner noted that "physical limitations" were identified by a prior doctor as the reason for unemployment-the Veteran explained that it was because of difficulties with his hands, knees, legs, and shoulders.  (The Board notes that the Veteran has not been service-connected for disabilities of the hands, left knee, legs, or shoulders.)  With respect to his PTSD, the examiner noted that the Veteran had been consistently meeting with his psychiatrist and receiving medication.  However, the examiner indicated that "[t]here appears to be no obvious functional impairments for this veteran."  The Veteran indicated that he was able to do chores around the home, including laundry and yard work; drive himself; and complete errands outside his home.  In summary, the examiner opined that the Veteran's PTSD "does not preclude all forms of employment" given that the Veteran "has the capacity for clear thought, is able to follow directions without problems, and is able to function appropriately if need be."  Moreover, the examiner noted that the Veteran described a fair relationship with members of his therapy group and a good relationship with one of his children.  The examiner concluded: "It does not appear that [the Veteran's PTSD] is causing total occupational impairment currently."

In April 2014, the Veteran underwent another VA examination for his PTSD.  He reported that he was retired, and had not worked since 2004.  He denied any educational changes since his last examination.  With respect to functional impairment, the examiner noted that the Veteran helped out at home with cleaning, laundry, and child care.  He reported that he could go late in the morning or late in the evening to run errands, and was capable of driving.  The examiner noted that the Veteran was articulate and able to answer all questions, and that his thought production was functional and his speech was clear and concise.  He was fully oriented and appeared able to carry out very short and simple instructions.  His ability to perform activities within a schedule appeared intact, and he appeared able to remember locations and work-like procedures.  His social interactions appeared marred by trust issues; the examiner noted that the Veteran "might require placement in a situation with little to no contact with the public."  In sum, the examiner described the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity; total occupational impairment was not indicated.

The Veteran has also received VA examinations for his other service-connected disabilities during the pendency of his TDIU appeal.  At an October 2012 VA knee examination, his right knee symptoms were noted to include reduced range of motion, pain, and instability; however, the examiner indicated that these symptoms did not impact the Veteran's ability to work.  In November 2014, the Veteran underwent VA examinations for his diabetes and erectile dysfunction.  The reports show that the Veteran's symptoms associated with these conditions had no occupational impact.  The Veteran also underwent a VA audiological examination in December 2015, which indicated that, with respect to occupational impairment, the Veteran's tinnitus was "annoying and distracting," "interfer[ed] with conversation and concentration," and interrupted the Veteran's sleep patterns.

In addition to the examination reports discussed above, the Board has reviewed the Veteran's VA outpatient records, as well as his Vet Center counseling notes.  These records are cumulative and are therefore not pertinent to his application for a TDIU.

After careful review, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  As discussed above, the evidence shows that the Veteran has not worked since 2004.  However, there is no lay or medical evidence of record suggesting that the Veteran had to leave a job or had problems at any of his jobs due to his service-connected PTSD, or any of his other service-connected disabilities.  Rather, the Veteran has admitted that he lost his job when his employer's plant closed down.  There is no evidence showing that he has attempted to find work since that time and has been unable to do so.

The Veteran is certainly competent to report facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on complex medical matters.  Moreover, the crucial question in this case is whether the Veteran's service-connected disabilities render him incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the most probative lay and medical evidence demonstrates that the Veteran's service-connected disabilities-including his PTSD-do not meet this threshold.  As noted, the Board accepts that these disabilities have some occupational impact.  For instance, the April 2014 PTSD examination report noted that the Veteran "might require placement in a situation with little to no contact with the public."  Notwithstanding these findings, however, none of the psychiatric examination reports of record reflect occupational impairment as a result of PTSD, which would render him unemployable.  Indeed, there is ample credible evidence establishing that the Veteran has been able to communicate throughout the appeal period and can carry out job-related duties.  There is likewise no credible evidence demonstrating that his service-connected right knee disability, diabetes mellitus type II, erectile dysfunction, or tinnitus have rendered him incapable of "performing the physical and mental acts required" to be employed.  See id.

The Board is aware that the Veteran has been awarded Social Security Administration (SSA) disability compensation based on a primary diagnosis of PTSD and a secondary diagnosis of affective disorder.  Notably, this finding was based in part on a March 2007 psychiatric evaluation, which noted that the Veteran was unable to "maintain concentration for extended periods" and at times was unable to "sustain a[] normal workday/week while performing at a consistent pace."  In this regard, the Board notes that while SSA records and determinations are pertinent to VA compensation claims, they are not controlling.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  Here, the SSA's findings with respect to the Veteran predate the appeal period at issue in this case by several years.  Moreover, the Board finds that, when weighed with the evidence discussed above, the SSA's determination and the underlying medical records do not support a finding that the Veteran's service-connected disabilities rendered him unemployable.  In short, the Board finds the VA examination reports indicating that the Veteran's service-connected disabilities have not been productive of total occupational impairment to be more probative with respect to his application for a TDIU.

The Board acknowledges the Veteran's representative's argument that the Veteran should have been offered an opportunity for Vocational Rehabilitation.  See Informal Hearing Presentation (January 2018); VA Form 9 (May 2014).  This argument, even if true, does not address the underlying question of whether the Veteran's service-connected disabilities rendered him incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361.  Indeed, if the Veteran wishes to apply for Vocational Rehabilitation, he is free to do so regardless of the outcome of his TDIU application.  The Board further notes that the Veteran has been afforded VA examinations for each of his service-connected disabilities.  The reports from these examinations include evaluations of the occupational impact of these disabilities.  There is no indication that VA has failed to satisfy its duty to assist in this case.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation at any time during the appeal period.  Therefore, entitlement to a TDIU is not warranted, and the claim must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


